NOT FOR PUIILICA'I`I()N IN WES'_I"S HAWAI‘I REPORTS AND PACIFIC REI’ORTER

   

NO. 29935
IN THE INTERMEDIATE COURT OF APPEALS

P-->

1335

OF THE STATE OF HAWAIUf §§

STATE OF HAWAfI, Plaintiff~Appellee, v. §,

JASON KIYUNA, Defendant~Appellant m

4 w §§

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUTt §§
(CR. No. 03~i-160S) §§ ¢§

¢:.»,, `J

ORDER GRANTING THE MOTION FOR DISMISSAL 0F APPEAL`
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon consideration of the Motion for DismiSsal of
Appeal and the declaration of Defendant~Appellant JaSon Kiyuna

which complies the requirements of Hawafi RuleS of Appellate

Procedure (HRAP) Rule 42(c),
IT IS HEREBY ORDERED that the Motion for Dismissal of

Appeal is granted and Appeal No. 29935 is dismisSed.

DATED= Hono1u1u, HawaFi, JanuarY 5» 2010-

[Z;z'7!y ;zzLQ;wa»ar/

Chief Judge

¢@WM@_ r;%@»\

Associate Judge